Citation Nr: 1437712	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-10 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus.

2.  Entitlement to increased ratings for eczematous dermatitis, currently assigned "staged" ratings of 10 percent prior to November 29, 2013 and 30 percent from that date.

3.  Entitlement to a compensable rating for malaria.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.

5.  Entitlement to an effective date earlier than November 12, 2009 for a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  The appellant is his spouse and fiduciary.  These matters are before the Board of Veterans' Appeals (Board) from an August 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board finds that the issue of entitlement to an effective date earlier than November 12, 2009 for a TDIU rating due to service-connected PTSD has been raised by the record.  For purposes of clarity, this issue is listed on the first page of this decision.

The issue of an earlier effective date for a TDIU rating is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  At no time during the period for consideration is the Veteran's diabetes mellitus shown to have required regulation of activities (in addition to insulin and restricted diet).

2.  Prior to November 29, 2013, the Veteran's dermatitis was manifested by no more than 10 percent of the entire body; no exposed skin was affected and there was no evidence that the dermatitis required systemic therapy.

3.  From November 29, 2013, the Veteran's dermatitis is manifested by no more than 40 percent of the entire body and no more than 20 percent of the exposed area was affected; constant or near constant systemic therapy is not required.

4.  The Veteran does not have active malaria.

5.  Prior to November 12, 2009, the Veteran's PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, depressed mood, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

6.  From November 12, 2009, it is reasonably shown that the Veteran's PTSD is manifested by total occupational and social impairment with intermittent inability to perform activities of daily living.



CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code (Code) 7913 (2013).  

2.  Increased ratings for eczematous dermatitis in excess of 10 percent prior to November 29, 2013 and in excess of 30 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Code 7806 (2013).

3.  A compensable rating for malaria is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.88b, Code 6304 (2013).  

4.  Prior to November 12, 2009, a rating for PTSD in excess of 50 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Code 9411 (2013).  

5.  From November 12, 2009, a 100 percent schedular rating for PTSD is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A May 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and how effective dates of awards are assigned.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in June 2007, May 2009, September 2011, and November 2013 (diabetes mellitus); June 2007, May 2009, and November 2013 (dermatitis); June 2007, May 2009, September 2011, and November 2013 (malaria); and June 2007, May 2009, and June 2011 (PTSD).  Those examinations are reported in greater detail below, and are adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  Thus, the Board finds that the examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not advised VA of additional, relevant evidence that is not of record.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings may be assigned for distinct periods where the severity of the disability varied, if warranted by factual data.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to    38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Diabetes Mellitus

The Veteran's claim for increase was received in May 2007.  He contends that his diabetes is more severe than what is reflected by his current 20 percent rating.

On June 2007 VA diabetes mellitus examination, the Veteran reported no ketoacidosis or severe hypoglycemic reactions.  He did report occasional episodes of sensations of dizziness, sweating, and general malaise, which are improved by eating.  There was no history of hospitalizations due to ketoacidosis or hypoglycemic reactions.  The examiner noted that the Veteran followed a restricted diet, but was on no physical restriction due to his diabetes.  He was also taking oral hypoglycemic agents and insulin.  As for other symptoms, he reported generalized body itching, but no itching in the anal area or loss of strength.  The examiner noted that on May 2007 ophthalmologic evaluation , it was noted that the Veteran had no active retinal diabetic changes.  The examiner noted no history of hypertension or cardiac problems or symptoms.  The examiner did indicate that the Veteran had occasional numbness of the right leg, but experienced no burning sensations or tingling in his extremities.  There was no bladder insufficiency, incontinence, or a neurogenic bladder.  The Veteran reported no hesitancy or dysuria.  He did report difficulty beginning and maintaining an erection.  

On physical examination, the Veteran had full strength in all muscle groups, but diminished sensorium in his lower extremities.  His reflexes were normal.  

On May 2009 VA diabetes mellitus examination, the examiner noted that the Veteran had diabetes mellitus which requires oral medication and a restricted diet.  It did not require regulation of activities.  The examiner noted that the Veteran denied hospitalization or surgery, pancreatic trauma, pancreatic neoplasm, and episodes of hypoglycemic reaction or ketoacidosis.  The Veteran also denied peripheral vascular disease, visual disorders, neurovascular disease, diabetic nephropathy, and gastrointestinal disorders.  The examiner found that the Veteran did have peripheral neuropathy of the lower extremities, erectile dysfunction, and coronary artery disease as a complication of his diabetes.

An October 2008 treatment record noted that the Veteran's diabetes was controlled.

On April 2011 VA general medical examination, the examiner noted that the Veteran reported "doing fairly well and following his diet and treatment."  The Veteran denied having to be hospitalized or having to visit the emergency room.  The examiner noted that his diabetes was under control with the use of his medication.

On September 2011 VA diabetes mellitus examination, the examiner noted that the Veteran's diabetes was managed by a restricted diet and did not require regulation of activities.  The Veteran reported visiting his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month, and having no hospitalizations for such in the past 12 months.  He had no progressive unintentional weight loss and no progressive loss of strength.  He was noted to have no complications of diabetes mellitus, including diabetic peripheral neuropathy, diabetic nephropathy, renal dysfunction, or diabetic retinopathy.  He was also noted to have no scars or other pertinent physical findings related to his diabetes.

On November 2013 VA diabetes mellitus examination, the examiner noted a diagnosis of type 2 diabetes mellitus managed by restricted diet, oral hypoglycemic agents and Metformin.  The examiner noted that the Veteran's diabetes does not require regulation of activities.  It was noted that he visits his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than 2 times per month, and has had no hospitalizations (in the past 12 months) for such episodes.  He has also not had progressive unintentional weight loss and loss of strength.  The examiner noted that the Veteran does have diabetic peripheral neuropathy of the lower extremities and a cardiac condition attributable to his diabetes.

On November 2013 VA diabetic sensory motor peripheral neuropathy examination, the Veteran reported minimal bilateral feet burning and tingling sensations.  The examiner diagnosed bilateral lower extremity sensorimotor peripheral neuropathy, manifested by mild paresthesias and mild numbness.  There was no evidence of peripheral neuropathy in the upper extremities.  His strength was normal.  Deep tendon reflexes were decreased in the knees and absent in the ankles.  Light touch testing was decreased in the knees/thighs, ankles/lower legs, and feet/toes.  Position sense and cold sensation were normal in both lower extremities.  There was no evidence of muscle atrophy; however, there was evidence of loss of hair on both lower extremities.  Following an examination, the examiner indicated that the Veteran's bilateral lower extremity peripheral neuropathy is manifested by mild incomplete paralysis of the sciatic and femoral nerves.

Diabetes mellitus is rated under Code 7913.  A 20 percent rating is assigned when the diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required.  A 60 percent rating is assigned when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  

The regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119.  Note 1 to Code 7913 provides that compensable complications of diabetes are separately rated unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913.            38 C.F.R. § 4.119, Code 7913.

The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria [to those for the lower rating] which must be met to warrant the increase.  See Camacho v. Nicholson, 21 Vet. App. 360, 363, 64 (2007).  What distinguishes the schedular criteria for the current 20 percent rating for diabetes from those for the next higher 40 percent rating is that in addition to requiring diet and insulin for control, the diabetes must also require regulation of activities (avoidance of strenuous occupational and recreational activities).  38 C.F.R. § 4.119, Code 7913.

The record does not show that at any time during the appeal period the Veteran's diabetes required regulation (avoidance) of activities.  On June 2007, May 2009, September 2011, and November 2013, the examiners all noted that regulation of activities was not required for management of the Veteran's diabetes.  Accordingly, the evidence does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for a 40 percent rating for diabetes.  See 38 C.F.R. § 4.7.  Consequently, such rating is not warranted.

The record also does not reflect any further separately compensable complications of diabetes, as service connection has been awarded for erectile dysfunction, peripheral neuropathy of the lower extremities, and a cardiac disability.  Skin and eye evaluations have not found any diabetes-related pathology.  The Veteran has been found to have hypertension; however, on June 2009 VA examination, the examiner opined that his hypertension was not related to his diabetes.  With regard to peripheral neuropathy of the Veteran's upper extremities, the Board notes that on April 2011 VA general medical examination, the examiner noted decreased vibration and light touch in both upper extremities.  However, on November 2013 diabetic sensory motor peripheral neuropathy examination, the examiner found, after an examination and review of the claims folders, that the Veteran did not have upper extremity diabetic peripheral neuropathy.  The examiner noted that there was no evidence of constant pain, intermittent pain, paresthesias and/or dysesthesias, or numbness in the upper extremities.  Further, the Board notes that the April 2011 VA examiner did not diagnose peripheral neuropathy in the upper extremities, but merely noted some decreased sensation.  Accordingly, the Board finds that a preponderance of the evidence does not show that the Veteran has separately compensable peripheral neuropathy of the upper extremities. 

The Board has considered whether referral of the matter for extraschedular consideration is indicated.  There is no objective evidence or allegation that the Veteran's diabetes is manifested by symptoms or impairment not encompassed by the schedular criteria; the requirements for regulation of diet and insulin are specifically contemplated by the schedular criteria.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, those criteria are not inadequate, and referral for extraschedular consideration is not indicated.

Finally, the Board notes that the Veteran has been found to be totally disabled since November 2009 and found to be housebound from November 2013.  With regard to the period prior to November 2009, the evidence does not show, nor does the Veteran contend, that he is unemployable due to his diabetes.  Notably, on April 2011 VA examination, the examiner opined that the Veteran's diabetes does not preclude him from obtaining or sustaining a gainful employment as long as it is a more sedentary type of job which does not require standing or sitting for prolonged periods of time or moderate to severe physical effort.   Consequently, the matter of entitlement to a TDIU rating prior to November 2009 is not raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).

Eczematous Dermatitis

The Veteran's claim for increase was received in May 2007.  He contends that his eczematous dermatitis is more severe than what is reflected by his current 10 and 30 percent ratings.

Dermatitis is rated under Code 7806, which provides for a 0 percent rating for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires involvement of more than 40 percent of the entire body or of exposed areas, or with constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs required during the past 12- month period.  38 C.F.R § 4.118.

On June 2007 VA skin diseases examination, the Veteran reported a history of an itchy rash on the back and abdomen since military service, which does not improve completely with the use of topical creams and soaps.   The examiner indicated that the Veteran presently uses Lubriderm cream and an unknown soap.  There was no evidence of malignant or benign neoplasms of the skin or urticarial, primary cutaneous vasculitis, and erythema multiforme.  A physical examination found an eczematous patch covering 5 percent of the entire skin, with no exposed skin affected.  There was no scarring or disfigurement.  The diagnosis was eczematous dermatitis.

On May 2009 VA skin diseases examination, the Veteran reported a recurrent itchy rash since military service.  He indicated using different creams without a complete cure.  The examiner noted that he currently uses two topical creams approximately twice daily.  On physical examination, the examiner noted that on the right shoulder, abdomen, inguinal area and buttocks, there were erythematous, arciform with peripheral scaling patches covering 5 percent of the entire skin; no exposed skin was affected.  On the soles of the feet, there was scaling with maceration on the 4th inter toe spaces of the feet with 4 percent of the entire skin affected, and no exposed skin affected.  The examiner also noted sub-ungual hyperkeratosis in both great toenails affecting less than 1 percent of the entire skin.  The examiner noted no disfigurement. The diagnoses were tinea corporis, tinea cruris, tinea pedis, and tinea unguium.

On April 2011 VA general medical examination, the Veteran reported an itchy rash that requires treatment.

On November 2013 VA skin diseases examination, the examiner diagnosed eczema.  The Veteran reported persistent daily itching and pain over his hands, forearms/arms, and legs, not relieved with daily constant use of loratadin and hydrocortisone cream.  On examination, the examiner noted mildly tender scattered and diffuse erythema with minimal scaling on the hands, forearms/arms, and legs.  The examiner noted that such was treated with oral or topical medications, including antihistamines and topical corticosteroids.  There have been no debilitating episodes in the past 12 months.  The examiner indicated that 20-40 percent of the total body area was affected by the Veteran's eczema and 5-20 percent of the exposed area was affected.  There was no evidence of tumors and neoplasms or other pertinent physical findings.  

Prior to November 29, 2013

The Veteran is rated 10 percent under Code 7806 prior to November 29, 2013.  Following a review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted during this period.  In this regard, the June 2007 VA examiner found no more than 5 percent of the entire skin was affected and no exposed skin was affected.  On May 2009 examination, the examiner found that no more than 10 percent of the entire body was affected, and no exposed skin was affected.  Additionally, there is no evidence during this period of more than topical therapy required during the past 12 month period.  The evidence does not show and the Veteran does not contend that he took corticosteroids or other immunosuppressive drugs.

The Board has also considered whether a higher rating may be warranted under another applicable code; however, there is no evidence of scars or disfigurement.

Accordingly, the preponderance of the evidence is against the claim, and a rating in excess of 10 percent for eczematous dermatitis prior to November 29, 2013 is not warranted.

From November 29, 2013

The Veteran is rated 30 percent under Code 7806 from November 29, 2013.  Following a review of the evidence, the Board finds that a rating in excess of 30 percent is not warranted during this period.  In this regard, the November 2013 VA examiner found no more than 20-40 percent of the entire skin was affected and no more than 5-20 percent of the exposed skin was affected.  Additionally, the evidence shows that he was treated with no more than antihistamines and topical corticosteroids.  It does not show that the Veteran took corticosteroids (other than topical creams) or other immunosuppressive drugs.

The Board has also considered whether a higher rating may be warranted under another applicable code; however, there is no evidence of scars or disfigurement.

Accordingly, the preponderance of the evidence is against the claim, and a rating in excess of 30 percent for eczematous dermatitis from November 29, 2013 is not warranted.

The record does not establish that the rating criteria are inadequate for rating the Veteran's dermatitis such that an extraschedular rating is warranted.  The Veteran's disability is manifested by a periodic rash and itching.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

Additionally, as noted above, the evidence reveals that the Veteran has been found to be totally disabled since November 2009 and found to be housebound from November 2013.  With regard to the period prior to November 2009, the evidence does not show, nor does the Veteran contend, that he is unemployable due to his eczematous dermatitis.  Notably, on April 2011 VA examination, the examiner opined that such has no effects on the Veteran's occupation or usual daily activities.  Consequently, the matter of entitlement to a TDIU rating prior to November 2009 is not raised by the record.  See Shinseki, 22 Vet. App. at 447.

Malaria

The Veteran's claim for increase was received in May 2007.  He contends that his service-connected malaria is more severe than is reflected by his current noncompensable rating.

On June 2007 VA infectious diseases examination, the examiner noted that the Veteran had intermittent episodes of fever, chills, nausea, vomiting, diarrhea, and headaches at the time of diagnosis, and needed hospitalization for treatment of malaria while in active service.  The examiner noted that the Veteran has no current treatment for malaria and the Veteran reported no current symptoms.  The examiner indicated that the condition is not currently present.

On May 2009 VA infectious diseases examination, the examiner noted that malaria was diagnosed in 1968, but is currently stable.  There was no history of hospitalization or surgery, general symptoms, skin symptoms, mouth ulcers, swollen or painful joints, digestive symptoms, lymphatic and blood symptoms, genitourinary symptoms, cardiac symptoms, respiratory symptoms, or neurologic and psychiatric symptoms.  There was also no evidence of eye, ear, or pain symptoms.  The examiner found no history of relapses or signs of splenomegaly, hepatomegaly, mental changes, renal damage, jaundice, or anasarca.  There was also no history of seizures or signs of non specified parasitic disease.  The examiner indicated that the disease is not currently present or active, and is not still in the convalescence period.  

On April 2011 VA general medical examination, the Veteran reported receiving treatment for malaria while in the Army.  He denied any relapses or having had to receive treatment again.  He also denied fever, chills, or general malaise.  

On September 2011 VA infectious diseases examination, the Veteran reported that he is not claiming any active malaria.  The examiner noted that the course since onset was "improved" with no general or skin symptoms.  There was no history of relapses, no signs of splenomegaly or hepatomegaly, and no mental changes.  There was no history of seizures other than during the acute infection or any signs of non specified parasitic disease.  The examiner indicated that the disease is not currently present or active, nor is it in the convalescence period.  There were no signs of jaundice or anasarca.

On November 2013 VA infectious diseases examination, the examiner noted that the Veteran is diagnosed with malaria, which has been inactive since 1969.  It was noted that he has no symptoms or residuals attributable to the disease.  He also has no scars or other pertinent physical findings attributable to the disease.

The Veteran's malaria is presently rated under Code 6304, which provides for a compensable rating only for active disease.  Relapses must be confirmed by the presence of malaria parasites in blood smears.  38 C.F.R. § 4.88b, Code 6304.  The Board concludes that a compensable rating for malaria is not warranted because there is no objective evidence of active disease.  Notably, on September 2011 VA examination, the Veteran himself reported that he is not claiming active malaria.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim and a compensable rating is not warranted.  38 U.S.C.A. § 5107.

The record does not establish that the rating criteria are inadequate for rating the Veteran's malaria such that an extraschedular rating is warranted.  The Veteran's disability is manifested by no current symptoms and is not an active disease.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

Additionally, as noted above, the evidence reveals that the Veteran has been found to be totally disabled since November 2009 and found to be housebound from November 2013.  With regard to the period prior to November 2009, the evidence does not show, nor does the Veteran contend, that he is unemployable due to his malaria.  Notably, on April 2011 VA examination, the examiner opined that malaria does not preclude the Veteran from sustaining or engaging in gainful employment.  Consequently, the matter of entitlement to a TDIU rating prior to November 2009 is not raised by the record.  See Shinseki, 22 Vet. App. at 447.

PTSD

The Veteran filed his claim for an increased rating in May 2007.  He is presently rated 50 percent for PTSD under Code 9411, which provides for a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms, but it must also make findings as to "how those symptoms impact[ ]" the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because "use of the term 'such as' [in the rating criteria] demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list," "any suggestion that the Board was required, in complying with the regulation, to find the presence of all, most, or even some, of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004).

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).

On June 2007 VA PTSD examination, the Veteran reported having had fights on the streets and having agitated and restless sleep.   He complained of mental confusion and headaches, and denied socializing.  The examiner noted that he is a poor historian.  The examiner noted that he was clean and casually dressed with unremarkable psychomotor activity.  His speech was impoverished, clear, and coherent and his attitude was cooperative and attentive.  His affect was constricted and his mood was anxious and depressed.  He was unable to do serial 7's or to spell a word forward and backward.  His thought processes and content were noted to be unremarkable.  The examiner found no evidence of delusions, hallucinations, inappropriate behaviors, obsessive/ritualistic behavior, panic attacks, or homicidal/suicidal thoughts.  His judgment and insight were intact.  He was noted to have sleep impairment and found to interpret proverbs appropriately.  His impulse control was good, although there were episodes of violence reported.  The examiner indicated that the Veteran was able to maintain personal hygiene and had no problem with activities of daily living.  The Veteran's remote, recent, and immediate memory was noted to be mildly impaired.  The examiner concluded that these findings reflected moderate impairment in the Veteran's social and interpersonal functioning.   A GAF score of 50 was assigned.

On May 2009 VA PTSD examination, the Veteran reported forgetfulness, getting lost frequently, an inability to recognize relatives, and misplacing things.  He reported that these symptoms have gotten worse since his heart attack.  The Veteran described his family relationship as "good," and indicated that he stays home most of the time.  There was no noted history of suicide attempts or violence/assaultiveness.  The examiner noted that his general appearance was clean and his psychomotor activity was unremarkable.  His speech was impoverished and his affect was constricted. His attitude toward the examiner was noted as cooperative and his attention was intact.  He was unable to do serial 7's or to spell a word forward and backward.  The Veteran was found to be oriented to person and place, but not to time.  He had paucity of ideas and poverty of thought.  There was no evidence of delusions, sleep impairment, hallucinations, or inappropriate behaviors.  His judgment and insight were intact.  He did not interpret proverbs appropriately.  Also he was not found to have obsessive/ritualistic behavior, panic attacks, or homicidal/suicidal thoughts.  His impulse control was noted to be good and there was no evidence of episodes of violence.  The examiner noted that the Veteran was able to maintain minimum personal hygiene, but had problems with activities of daily living, including household chores, toileting, shopping, bathing, engaging in sports/exercise, traveling, driving, and other recreational activities.  The examiner noted that the problems with daily living are due to the cognitive decline and to the physical impairment.  His remote and immediate memory was noted to be mildly impaired, while his recent memory was noted to be moderately impaired.  The examiner noted Axis I diagnoses of dementia not otherwise specified and PTSD by history.  The examiner found that there was total social and occupational impairment due to the Veteran's cognitive decline and physical impairment.

On June 2011 VA PTSD examination, the Veteran reported forgetfulness, hearing voices, getting lost frequently, misplacing objects, and forgetting relatives' names.  He indicates that these symptoms occurs three times a week and are moderate.  The Veteran reported living with his wife and daughter and described his family relationship as "good."  He stated that he had an episode of parasuicidal behavior while under the influence of alcohol, but reported no history of violence or assaultiveness.

The examiner noted that he was clean and had unremarkable psychomotor activity.  His speech was spontaneous and his mood was good.  His affect was restricted and his attention intact.  He was oriented to person and place, but not time.  His thought processes and content were noted to be unremarkable with no evidence of delusions, and his judgment was intact.  His intelligence was average and the examiner indicated that he understands that he has a problem.  There was no evidence of sleep impairment, hallucinations, or inappropriate behavior.  There was also no evidence of obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  He was noted to have good impulse control and was able to maintain minimum personal hygiene.  The examiner noted that the Veteran did have a problem with activities of daily living including household chores, toileting, grooming, shopping, bathing, engaging in sports/exercise, traveling, driving, and other recreational activities; however, the examiner explained that these limitations are due to the cognitive decline and to the physical impairment.  His remote and immediate memory was noted to be mildly impaired, while his recent memory was noted as moderately impaired.

The examiner noted that the Veteran was dependent on his wife for activities of daily living and needs supervision because he is misplacing things.  Due to this, the Veteran remains isolated at home.  Further, the Veteran reported not socializing with neighbors due to his cognitive deterioration.  The examiner noted that the Veteran is under treatment at a VA medical center.  He has a history of psychiatric admissions while in service and a history of suicidal attempts.  He suffers from memory loss, changes in mood, an inability to follow written/spoken instructions, persecutory ideas, hearing voices, and isolation.  The examiner found that his industrial impairment was extreme and his social impairment was severe.  The examiner concluded that there is "total social and occupational impairment due to [the] veteran's cognitive decline and physical impairment.  He is unable to provide for his basic needs of clothing, food, and shelter.  Nor is he able to perform his activities of daily living without assistance." 
 
Initially, the Board finds that the Veteran's PTSD warrants a 100 percent schedular rating from November 12, 2009.  In this regard, the Board notes that the RO granted entitlement to individual unemployability from November 12, 2009 because the Veteran was found "unable to secure or follow a substantially gainful occupation as a result of [his] service-connected Post Traumatic Stress Disorder disability."  Accordingly, the Board finds that the evidence from November 12, 2009 more nearly approximates total social and occupational impairment from November 12, 2009, and a 100 percent schedular rating is warranted during this period.  

Prior to November 12, 2009, the Board finds that a preponderance of the evidence does not support a rating in excess of 50 percent.  In this regard, VA examination reports indicate that the Veteran's PTSD is characterized by sleep impairment, a constricted affect, mild memory problems, and an anxious and depressed mood.  The Veteran also reported getting into some street fights.   The Board acknowledges that this indicates some occupational and social impairment, however, such does not more nearly approximate impairment with deficiencies in most areas or total occupational and social impairment.  

Notably, VA examiners found the Veteran to be clean and casually dressed with unremarkable psychomotor activity.  His speech was clear and coherent and his attitude was cooperative.  He had no deficiencies in thought process or content and was found to have intact judgment and insight.  There was also no evidence of delusions, hallucinations, inappropriate behaviors, obsessive/ritualistic behavior, panic attacks, or homicidal/suicidal thoughts.  His impulse control was also noted to be good.  He also reported having a good relationship with his family.  Significantly, the examiner found that the Veteran was able to maintain personal hygiene and had no problem with activities of daily living.  Further, the June 2007 examiner indicated that the Veteran's psychiatric disability picture reflected moderate impairment, suggesting impairment that is less than total.

In light of the above, the Board concludes that the Veteran experienced some occupational and social impairment prior to November 12, 2009 and that a rating in excess of 50 percent during this period is not warranted.  In making the above determination, the Board acknowledges the use of the term "such as" in 38 C.F.R. § 4.130, Code 9411, which demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).   Accordingly, the evidence considered in determining the level of impairment under Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  Id.  While the Veteran's PTSD may be manifested by only some symptoms that are associated with the 70 percent rating or the maximum rating of 100 percent, the Board finds that the Veteran's PTSD disability picture did not more nearly approximate the criteria for either of those ratings at any time during this appeal.     38 C.F.R. § 4.7.  As such, the Board finds that the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD prior to November 12, 2009 have not been met.  38 C.F.R. § 4.130, Code 9411.

Further, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD such that an extraschedular rating is warranted.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

With regard to an earlier effective date for a TDIU rating, the Board again notes that such rating has been in effect from November 12, 2009.  The matter of TDIU prior to this date is addressed in the Remand below.  


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.

Increased ratings for eczematous dermatitis in excess of 10 percent prior to November 29, 2013 and in excess of 30 percent from that date are denied.

A compensable rating for malaria is denied.

A rating in excess of 50 percent for PTSD prior to November 12, 2009 is denied; a 100 percent schedular rating for PTSD from November 12, 2009 is granted, subject to the controlling regulations governing monetary awards.



REMAND

As noted in the introduction, the Veteran's claim for an increased rating for PTSD includes the issue of entitlement to a TDIU rating.  Here, the Board again notes that the Veteran has been granted entitlement to a TDIU rating due to service-connected PTSD, effective November 12, 2009; however, the matter of whether such rating is warranted prior to November 12, 2009 has been raised by the record.  Specifically, the Veteran and his representative suggest that that the Veteran has been suffering from PTSD, productive of total occupational and social impairment, since 2001.  See July 2014 representative statement.  Accordingly, the Board finds that additional development, to include a retrospective medical opinion, is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a retrospective medical opinion by an appropriate opinion-provider as to whether, prior to November 12, 2009, it is at least as likely as not (a 50% or greater probability) that the Veteran's PTSD precluded substantially gainful employment.

After a review of the record, the opinion-provider should discuss the functional impairment that was caused by the Veteran's PTSD prior to November 12, 2009 and opine whether the impairment alleged (total occupational and social impairment) is consistent with the disability picture presented.

The examiner's opinion should include discussion of the 2001 SSA disability determination finding that the Veteran was disabled due to chronic PTSD and the June 2007 and May 2009 VA PTSD examination findings.

The examiner must include rationale for all opinions, citing to supporting factual data.

2.  Then review the record and readjudicate the claim for an effective date earlier than November 12, 2009 for a TDIU rating.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


